      Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT C, DAVIS, SR., Administrator of the    Case No.
ESTATE OF ESTHER DAVIS, Deceased,

                    Plaintiff,                DEFENDANTS' PETITION FOR
                                              REMOVAL
      v.
                                              Filed on behalf of Defendants:
SOLARIS OILFIELD SITE SERVICES                SOLARIS OILFIELD SITE SERVICES
OPERATING, LLC, a Foreign Entity, and MARC    OPERATING, LLC, a Foreign Entity;
GOMEZ, an Individual,                         and MARC GOMEZ, an Individual

                   Defendants.                Counsel of Record for this Party:

                                              Michael A. Karaffh, Esquire
                                              PA I.D. #34521


                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN, P.C.
                                              Union Trust Building
                                              501 Grant Street, Suite 700
                                              Pittsburgh, PA 15219
                                              (412) 803-1140

                                              JURY TRIAL DEMANDED
              Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT C. DAVIS, SR., Administrator of
the ESTATE OF ESTHER DAVIS, Deceased,
                                                          Case No.
                        Plaintiff,
                                                          JURY TRIAL DEMANDED
         V.
                                                         Elecfronicallyfled
SOLARIS OILFIELD SITE SERVICES
OPERATING, LLC, a Foreign Entity; and
MARC GOMEZ, an Individual,

                          Defendants.


                         DEFENDANTS' PETITION FOR REMOVAL


         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §'s 1332 and 1441, Defendants

Solaris Oilfield Site Services Operating, LLC, a Foreign Entity and Marc Gomez, an Individual,

by and through their attorneys, Marshall Dennehey Warner Coleman & Goggin, P.C. and

Michael A. Karaffa, Esquire" hereby file this Petition for Removal to remove to the United

States District Could for the Western District of Pennsylvania, the State Court action described

below:

         1. This wrongful death action arises from an automobile accident which occurred on or

about September 6, 2018 in Canonsburg, Washington County, Pennsylvania.

         2. On 01' about October 25, 2018, the Plaintiff Robert C. Davis, Sr., Administ1'ato1~ of the

Estate Esther Davis, commenced an action by Writ of Summons in the Court of Common Pleas

of Washington County at docket no. C-63-CV-2018-5996. (See Praecipe for Writ of Summons,

a true and connect copy attached hereto as Exhibit "A").
            Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 3 of 6




          3. On OI' about May 3, 2019, Defendants received Plaintiffs Complaint, which was then

filed in the Court of Common Pleas cf Washington County on or about May 6. (See Complaint,

a true and correct copy attached hereto as Exhibit "B").

          4. In the Complaint, Plaintiff raises claims for wrongful death, negligent entrustment,

and survival against Defendant Solaris Oilfield Site Services Operating, LLC and claims for

wrongful death and survival against Defendant Marc Gomez (See Ex. B at Counts I- V).

          5. Pursuant to Pennsylvania Rule of Civil Procedure 401, "[I] if an action is commenced

by Writ of Summons and a Complaint is thereafter filed, the Plaintiff instead of reissuing the

Writ may treat the Complaint as alterative original process and as the equivalent for all

purposes of a reissued Writ, reissued as the date of the filing of the Complaint." Pa.R,C.P. 401

(b)(5).

          6. Accordingly, the Complaint was served on Defendants on 01' about May 3, 2019.

          7. The following pleadings have been filed in this action to date:

                 a. Praecipe for Writ of Summons .- Civil Action,

                 b. W rit of Summons,

                 C. Appearance of Michael A. Karaffa, Esquire on behalf of Defendants,

                 d. Complaint.

(See Court of Common Pleas of Washington County, Pennsylvania docket, a true and correct

copy attached hereto as Exhibit "C").

          8, True and cower copies of the Court papers listed above, excluding the Praecipe for

Writ of Summons, which is attached to as Exhibit "A" and the Complaint, which is attached

hereto as Exhibit "B", are collectively attached hereto as Exhibit "D"
           Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 4 of 6




                                         JURISDICTION

       9. This action is one over which the Honorable Court has original jurisdiction pursuant

to the provisions of 28 U.S.C. § 1332.

       10. Complete diversity of citizenship exists between the paitiesz

               a. It is Defendants' understanding that, based upon the averments in the

Complaint, Plaintiff, Robert C. Davis, is and was at the time of commencement of this action, an

individual residing in Canonsburg, Washington County, Pennsylvania. (See Ex. B at ii 1).

               b. Defendant Solaris Oilfield Site Services Operating, LLC is and was at the

time of the commencement of this action incorporated under the laws of the State of Texas, with

its principal place of business in Houston, Texas.

               C. Defendant Marc Gomez is and as at the time of the commencement of this

action an individual residing in San Antonio, Texas.

        11. Based upon the nature of Plaintiffs claims, Defendants assert that the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        12. Therefore, the amount in controversy exclusive of interest and costs, meets or exceeds

the jurisdictional reqLu'rements for diversity jurisdiction.

        13. Accordingly, this civil action is one over which this Honorable Court has original

jurisdiction pursuant to 28 U.S.C. § 1332 and which may be removed to this Honorable Couit by

Defendant pursuant to 28 U.S.C. § 1441.

                                           TIMELINESS

        14. This Petition for Removal was filed within thirty (30) days of the date Defendants

received Plaintiffs Complaint.

        15. Thus, this Petition for Removal is timely under 28 U.S.C. §1446 (b)(1).
           Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 5 of 6




                               VENUE AND OTHER MATTERS.

       16. The Court of Common Pleas of Washington County, Pennsylvania is located within

the jurisdiction of the United States District Court for the Western District of Pennsylvania. 28

U.S.C. § u8(0).

       17. Accordingly, this Honorable Coult is embracing the place where such action is

pending and venue is proper. See 28 U.S.C. §'s 118(c) and 144l(a).

       18. Promptly after filing this Petition for Removal, Defendant will provide written notice

of this Petition for Removal to all counsel and will file a written notice with the Court of

Common Pleas of Washington County, Pennsylvania, as required by 28 U.S.C. §1446(d). (See

Notice of Filing of Fetition for Removal, a true and collect copy attached hereto as Exhibit "E").

       W HE     FORE, Defendants Solaris Oilfield Site Services Operating, LLC and Marc

Gomez. hereby remove to this Honorable Court the above-captioned action, now pending in the

Court of Common Pleas of Washington County, Pennsylvania, and request that this action be

placed on the docket for this Honorable Court for further proceedings as though this action had

originally been instituted in this Honorable Court.

                                                   Respectfully submitted,

Dated: May 28, 2019                                MARSHALL, DENNEHEY, W ARNER,
                                                   COLEMAN & GOGGIN


                                                      ffl- M9
                                                   Michael A. Karaffa, Esquire
                                                   PA. I.D. No. 34521
                                                   lnal<a1'affa@1ndwcg.com
                                                    501 Grant Street
                                                   Union Trust Building, Floor 7
                                                   Pittsburgh, PA 15219
                                                   Phone: (412) 803-1140
                                                   Fax: (412) 803-1188

                                                      Counsel for Defendants
          Case 2:19-cv-00627-AJS Document 1 Filed 05/28/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and coll'ect copy of the foregoing a true and correct copy of the

foregoing Defendants' Petition for Removal, was served upon the following counsel of record

via email and U.S. mail, postage pre-paid: 28th day of May, 2019:



                                      Gary J. Org, Esquire
                                   David K. Houck, Esquire
                                     Eve M. Elsen, Esquire
                                 Org, Murphy & Perkoskey, PC
                                    245 Fort Pitt Boulevard
                                     Pittsburgh, PA 15222
                                      Counsel for Plaillfw



                                                      M                V;
                                                     Michael A. Karaffa, Esquire
                                                     PA. LD. No. 34521
                                                     maka1affa@mdwcg.com
                                                     501 Grant Street
                                                     Union Trust Building, Floor 7
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 803-1140
                                                     Fax: (412) 803-1188

                                                      Cozmselfol' Defendants
